DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11 in the reply filed on 05/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dairoku et al. U.S. Patent Application Publication No.: 2005/0209352 A1.
Dairoku et al. discloses a method for preparing a particulate superabsorbent resin having a high liquid permeability, comprising the steps of: in the presence of an internal crosslinking agent, crosslinking and polymerizing a water-soluble ethylene-based unsaturated monomer having an at least partially neutralized acid group so as to form a hydrogel polymer having an internally crosslinked polymer; drying, pulverizing, and classifying said hydrogel polymer so as to form base resin powder; and surface-crosslinking said base resin powder by using an epoxy-based surface crosslinking liquid, such as ethylene glycol diglycidyl ether, in combination with a surfactant and/or lubricant. The surface crosslinking step is conducted under thermally treated. See paragraphs [0060], [0067]-[0072], [0075]-[0077], [0092], [0195]-[0209], [0272]-[0273] and [0342]. Also note the amount of surface cross-linking agent used is preferably in the range of 0.001 parts to 10 parts by weight ,most preferably in the range of 0.01 parts to 5 parts by weight, with respect to 100 parts by weight of the internally-crosslinked base resin powder, see [0093]. 
The surfactant is preferably used at a concentration of 0.0005 to 0.012 weight parts with respect to 100 weight parts of the internally-crosslinked base resin powder, see [0168].  The surfactant can be selected from anionic surfactants, such as fatty acid soaps, see [0170]. The surfactant can also be selected from non-ionic surfactants, such as sorbitan fatty acid esters, such as sorbitan monostearate and sorbitan trioleate, see [0171]. In paragraph [0178,] it is discloses that sorbitan fatty acid ester (e.g. sorbitan monostearate, sorbitan trioleate etc.) are a type of preferred non-ionic surfactants to use in the invention.
 Please note that sorbitan monostearate, a very well known type of preferred non-ionic surfactant, has a HLB of 4.7 and sorbitan trioleate, a very well known type of preferred non-ionic surfactant, has a HLB of 1.8, and thus both directly fall within applicant’s claimed “hydrophobic material having a HLB range of 0 or more and 6 or less” as set forth in independent claim 1 and dependent claim 4. 
In paragraph [0168], Dairoku et al. discloses that the HLB of the surfactants used in the present invention are NOT particularly limited. However, Dairoku et al. lists a HLB range of 8 to 18 as more preferred. This HLB range of 8 to 18 is very confusing because it directly contradicts Dairoku et al.’s far more extensive disclosure, see above, that preferred non-ionic surfactants are selected from sorbitan fatty acid ester (e.g. sorbitan monostearate, sorbitan trioleate etc.) which have HLB values that directly fall within applicant’s claimed HLB range of “0 or more and 6 or less” as set forth in independent claim 1. Furthermore, Dairoku et al. directly discloses that power lubricants, such as salts of fatty acids (e.g. magnesium stearate soap) can be used in lieu of a surfactant or in combinations thereof, and said salts of fatty acids (e.g. magnesium stearate soap) are known to have HLB values that also fall within applicant’s hydrophobic material HLB range of “0 or more and 6 or less”. 
The lubricant, used in powder form, is preferably used within a concentration range of 0.0001 to 0.1 weight% of the internally-crosslinked base resin powder, see [0179]-[0180] and [0193]. 
The preferred powder lubricants are fatty acid lubricants and their salts (i.e. soaps) made from stearic acid (e.g. magnesium stearate), see [0183] and [0185]. Please note that according to the above disclosure of Dairoku et al., fatty acid salts are  considered to fall within both surfactants and lubricants. The powder lubricant is added to the water absorbing resin in conjunction with the external cross-linking agent and then the mixture is heated, see [0208]. 
Dairoku et al. differs from applicant’s claimed invention in the following ways: 1) there does not seem to be a direct teaching (i.e. by way of an example) to where the surfactant and/or lubricant used is one that has a HLB that falls directly within applicant’s claimed range of “0 or more and 6 or less” as set forth in independent claim 1, and 2) Dairoku et al. does not directly disclose a “vortex time” for their particulate water absorbing polymers as set forth in applicant’s dependent claim 10, and Dairoku et al. seems to use a different method, than claimed by applicant’s dependent claim 11, to measure the permeability of the particulate water absorbing polymers.
It would have been obvious to one having ordinary skill in the art to use Dairoku et al.’s disclosure, as very strong motivation, to actually employ a surfactant (e.g. sorbitan monostearate or sorbitan trioleate) and/or a powder lubricant (e.g. magnesium stearate), which all have HLB values that fall directly within applicant’s claimed HLB range of “0 or more and 6 or less”, as the surfactant and/or powder lubricant, to be used in combination with a surface cross-linking agent to surface cross-link the internally-crosslinked base resin powder. Dairoku et al.’s disclosure, as shown above, is very clear that surfactants (e.g. sorbitan monostearate or sorbitan trioleate) and/or a powder lubricants (e.g. magnesium stearate) are preferred surfactants and/or lubricants according to their invention. Thus it would be obvious to one having ordinary skill in the art to actually select said preferred surfactants and/or lubricants. It is not inventive to merely follow the direct suggestions of a prior-art reference. 
Although it is acknowledged that Dairoku et al. does not directly disclose a “vortex time” for their particulate water absorbing polymers, as set forth in applicant’s dependent claim 10, it is held that the particulate water absorbing polymers produced by  Dairoku et al.’s method would most preferably have vortex times that read on applicant’s claimed vortex time of 40 second or less. The reasons for this are numerous such as: 1) Darioku et al. and applicant’s invention are in the same filed of endeavor (e.g. the production of sanitary dippers, menstrual pads etc.) which require the production of superabsorbent particles and the articles made therefrom, that have very fast water absorption rates along with a very high water retention rates. Thus one having ordinary skill in the art would be well motivated to produce water absorbing particles that have fast vortex times., and 2) when Darioku et al.’s method actually uses a preferred surfactant (e.g. sorbitan monostearate or sorbitan trioleate) and/or a preferred powder lubricant (e.g. magnesium stearate), which all have HLB values that fall directly within applicant’s claimed HLB range of “0 or more and 6 or less”, as the surfactant and/or powder lubricant, to be used in combination with a surface cross-linking agent, the resulting cross-linked superabsorbent polymer would be the same superabsorbent polymer as made by applicant’s claimed method and would thus have the same physical properties, such as applicant’s claimed vortex time range.  It is notoriously well known in the art that a compound/product and its properties are inseparable. 
Although Dairoku et al. seems to use a different method, than claimed by applicant’s dependent claim 11, to measure the permeability of the particulate water absorbing polymers, applicant’s claimed permeability rate of 35 seconds or less is deemed to be met by Dairoku et al. because: 1) it is deemed that said permeability rate   directly falls within Dairoku et al.’s saline flow conductivity (SFC) permeability values as set forth in paragraphs [0271]-[0273], and 2) when Darioku et al.’s method actually uses a preferred surfactant (e.g. sorbitan monostearate or sorbitan trioleate) and/or a preferred powder lubricant (e.g. magnesium stearate), which all have HLB values that fall directly within applicant’s claimed HLB range of “0 or more and 6 or less”, as the surfactant and/or powder lubricant, to be used in combination with a surface cross-linking agent, the resulting cross-linked superabsorbent polymer would be the same superabsorbent polymer as made by applicant’s claimed method and would thus have the same physical properties, such as applicant’s claimed permeability rate.  It is notoriously well known in the art that a compound/product and its properties are inseparable. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 14-15 of copending Application No. 16/771,479 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are deemed to be a subset of the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/770,414 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are deemed to be a subset of the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of copending Application No. 16/756,921 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are deemed to be a subset of the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/424,047 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are deemed to be a subset of the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764